Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of receipt and entry of the amendment filed on 10/10/2022.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
Claims 22-42 have been examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-42 are rejected under 35 USC 103 as being unpatentable over Goskonda et al. (US 20190192428) in view of Mandel et al. (20190060225).
A method for preparing an oral cannabinoid composition having increased bioavailability, the method comprising the process step of mixing/combining the claimed active ingredients of a cannabinoid, a surfactant (i.e. lecithin or sunflower oil or medium chain triglycerides (MCT), a co-solvent (i.e. ethanol or propylene glycol or isopropanol or xylitol) and water and in some embodiments, further comprising a stabilizer and/or preservative, a thickening agent and terpenes within various amount/ranges to obtain an oral cannabinoid composition that yields the claimed cannabinoid within the cannabinoid preparation capable of having increased bioavailability when administered to a subject in need thereof for a medicinal purpose is claimed. 
Goskonda teaches an oral cannabinoid formulation which comprise or may comprise the mixing/combining of the claimed active ingredients of a cannabinoid, a surfactant (i.e. lecithin), a co-solvent (i.e. ethanol or propylene glycol or isopropanol), water, a preservative and a stabilizer to obtain an oral cannabinoid composition that yields the claimed cannabinoid within the cannabinoid preparation capable of having increased bioavailability when administered to a subject in need thereof for a medicinal purpose such as to treating pain [Please note that the cited reference, in paragraph 0088, teaches that the cannabinoid formulations of the present invention improve the delivery of the cannabinoid with respect to extent, rate, and/or consistency of in vivo absorption from the location of administration] (see entire document including e.g. title, abstract, paragraphs 0020, 0027, 0034, 0046,  0055, 0061, 0068, 0072, 0078, 0089, 0096, 0099 and claims).  Goskonda, however, does not teach the further inclusion of a thickening agent and terpenes therein.
Mandel beneficially teaches an oral cannabinoid formulation which comprise or may comprise the mixing/combining of the claimed active ingredients of a cannabinoid, a surfactant (i.e. lecithin or sunflower oil or medium chain triglycerides (MCT)), a co-solvent (i.e. ethanol or xylitol), a thickening agent (i.e. xanthan gum or guar gum or agar or pectin) and terpenes to obtain an oral cannabinoid composition that yields the claimed cannabinoid within the cannabinoid preparation capable of having increased bioavailability when administered to a subject in need thereof for a medicinal purpose such as to treating pain [Please note that the cited reference, in paragraph 0007, teaches that its invention described herein is directed to the application of said water soluble cannabinoid and terpenoid molecules in the preparation of orally administered cannabis compositions.  Said orally administered cannabis compositions will offer precise and reliable dosing as well as fast action resulting from rapid absorption into blood through oral mucosa.]  (see entire document including e.g. title, abstract, paragraphs 0004,0006, 0007, 0019, 0034, 0045, 0046, 0047, 0050, 0057 and claims).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify Goskonda’s oral cannabinoid composition/formulation to further include the claimed active ingredients of a thickening agent and terpenes based upon the beneficial teaching provided by the secondary reference (as discussed above)- given that the secondary reference is also to be used for the same purpose of obtaining an oral cannabinoid composition/formulation that yields the claimed cannabinoid within the cannabinoid preparation capable of having increased bioavailability when administered to a subject in need thereof for a medicinal purpose such as to treating pain. One would have been motivated with a reasonable expectation of success to combine the above cited references as a whole to create the overall claimed method for preparing an oral cannabinoid composition having increased bioavailability, the method comprising the process step of mixing/combining the claimed active ingredients of a cannabinoid, a surfactant (i.e. lecithin or sunflower oil or medium chain triglycerides (MCT), a co-solvent (i.e. ethanol or propylene glycol or isopropanol or xylitol) and water and in some embodiments, further comprising a stabilizer and/or preservative, a thickening agent and terpenes to obtain an oral cannabinoid composition that yields the claimed cannabinoid within the cannabinoid preparation capable of having increased bioavailability when administered to a subject in need thereof for a medicinal purpose such as to treating pain. Moreover, the adjustment of particular conventional working conditions (e.g., determining suitable amount/ranges of each claimed active ingredient therein and the modification of other commonly employed process mixing/combining steps to obtain the claimed oral cannabinoid composition/formulation having increased bioavailability therein) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.  Furthermore, as the references indicate the various different steps used by the claimed method is result variable, therefore, they could be routinely optimized by one of ordinary skill in the art of practicing the invention disclosed by the references. (Please note the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. (see, e.g., Ex parte Rubin, 128 USPQ 440, 1959, and In re Burhans, 154 F.2d 690, 69 USPQ 330-CCPA 1946) MPEP 2144.04. 		
Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary.


Response to Arguments
Applicant’s arguments submitted on 10/10/2022 regarding the USC 103 rejection have been carefully considered but are not deemed persuasive. 
Applicant argues that Examiner contends that each of elements of claims 22 and 32-apart from the inclusion of thickening agent and terpenes-are disclosed and taught in Goskonda.  Applicant respectfully disagrees.  Applicant does not generally dispute the disclosure and teaching of Goskonda as set forth by the Examiner in the Office Action.  However, Goskonda utilizes a polyethylene glycol (PEG), a water soluble polymer, for a “solvent.”  Further, Goskonda relies on PEG400 and propylene glycol in its formulations provided (See Goskonda, Table 1, Table 4, and Table 10).  However, PEG, particularly PEG400, is technically not a non-ionic surfactant, but rather a water-soluble polymer.  PEG only slightly lowers surface tension in comparison to surfactants.  To be a surfactant compound needs to have hydrophilic and hydrophobic compartments.  In PEG there is only CH2-CH2-O units which are hydrophilic.  Therefore increasing H20/PEG ratio these units will gradually hydrate without any agglomerate formation.  This is critical to oral dosage forms which are aqueous in nature.  The use of methyl orange for the characterization of micelles in aqueous nonionic surfactant solutions.  Moreover, Applicant argues that the surfactants described in the present invention are intended for creating micelles as a critical element in the emulsification process.  These structures rely heavily on the ability to create self-emusifying drug delivery systems (SEDDS).  Further, Applicant contends that only very specific pharmaceutical excipient combinations actually lead to efficient self-emulsifying systems, and that there are few oral drug products on the pharmaceutical market formulated as SEDDS.  
In response, Applicant argument is not found persuasive because since Applicant is claiming a method of preparing a composition comprising [(i.e. please note that “comprising” is open language-for example, open Language that appears that the cited references of the combination of both Goskonda and Mandel ’s active ingredients reads upon the claimed invention’s active ingredients such as the cited references’ active ingredients of which comprise or may comprise the mixing/combining of the claimed active ingredients of a cannabinoid, a surfactant (i.e. lecithin), a co-solvent (i.e. ethanol or propylene glycol or isopropanol), water, a preservative and a stabilizer and the further inclusion of the claimed active ingredients of a thickening agent and terpenes based upon the beneficial teaching provided by the secondary reference of Mandel (as discussed above) could be used for the same purpose of obtaining an oral cannabinoid composition/formulation that yields the claimed cannabinoid within the cannabinoid preparation that is capable of having increased bioavailability when administered to a subject in need thereof for a medicinal purpose such as to treating pain)] of a mixture of the same claimed active ingredients within the same broad claimed amounts/ranges as Goskonda's composition and the further inclusion of the secondary reference’s active ingredients, Examiner still  maintains that one would expect by both mixing the same claimed active ingredients within the same claimed broad amounts/ranges, both Applicant’s composition and the combination of Goskonda  and Mandel’s teachings would intrinsically create a composition of the formation of micelles such as in the form micelles within a microemulsion.
Furthermore, Applicant argues that one skilled in the art would have no motivation to combine the thickening agent and terpenes that Examiner notes from Mandel to perform this method, as the PEG-based systems of which is critical to forming the micelles during the emulsification process.  Without the micelles, the resultant suspension, and the emulsification process, those skilled in the art would have no reason to utilize the teachings of Mandel.  Accordingly, even if Goskonda, in view of Mandel did (alone or in combination) disclose or teach all the limitations of each of claims 22 and 32 (which they do not), there was no reason that would have prompted a person of ordinary skill in the relevant field to combine such elements in the manner claimed.  Nor has Examiner indicated what such motivation would have been.  Hence, for this reason also, each of claims 22 and 32 are not obvious over Goskonda, in view of Mandel, KSR Int’l, 127 S Ct. at 1732.  
In response, Examiner, however, still maintains that the present claims are not inventive over the combined teachings of the cited references (for the reasons set forth above).  For example in response to Applicant’s arguments against the cited references of Goskonda and Mandel, individually, Examiner maintains that Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner clearly points out that the cited reference of Mandel is cited to remedy Goskonda’s deficiency.  Mandel remedies Goskonda’s deficiency because the cited reference of Mandel, in its entire document including e.g. title, abstract, paragraphs 0004,0006, 0007, 0019, 0034, 0045, 0046, 0047, 0050, 0057 and claims, teaches an oral cannabinoid formulation which comprise or may comprise the mixing/combining of the claimed active ingredients of a cannabinoid, a surfactant (i.e. lecithin or sunflower oil or medium chain triglycerides (MCT)), a co-solvent (i.e. ethanol or xylitol), a thickening agent (i.e. xanthan gum or guar gum or agar or pectin) and terpenes to obtain an oral cannabinoid composition that yields the claimed cannabinoid within the cannabinoid preparation capable of having increased bioavailability when administered to a subject in need thereof for a medicinal purpose such as to treating pain.  Therefore, Examiner concludes that it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify Goskonda’s oral cannabinoid composition/formulation to further include the claimed active ingredients of a thickening agent and terpenes based upon the beneficial teaching provided by the secondary reference (as discussed above)- given that the secondary reference is also to be used for the same purpose of obtaining an oral cannabinoid composition/formulation that yields the claimed cannabinoid within the cannabinoid preparation capable of having increased bioavailability when administered to a subject in need thereof for a medicinal purpose such as to treating pain. One would have been motivated with a reasonable expectation of success to combine the above cited references as a whole to create the overall claimed method for preparing an oral cannabinoid composition having increased bioavailability, the method comprising the process step of mixing/combining the claimed active ingredients of a cannabinoid, a surfactant (i.e. lecithin or sunflower oil or medium chain triglycerides (MCT), a co-solvent (i.e. ethanol or propylene glycol or isopropanol or xylitol) and water and in some embodiments, further comprising a stabilizer and/or preservative, a thickening agent and terpenes to obtain an oral cannabinoid composition that yields the claimed cannabinoid within the cannabinoid preparation capable of having increased bioavailability when administered to a subject in need thereof for a medicinal purpose such as to treating pain. Moreover, the adjustment of particular conventional working conditions (e.g., determining suitable amount/ranges of each claimed active ingredient therein and the modification of other commonly employed process mixing/combining steps to obtain the claimed oral cannabinoid composition/formulation having increased bioavailability therein) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.  Furthermore, as the references indicate the various different steps used by the claimed method is result variable, therefore, they could be routinely optimized by one of ordinary skill in the art of practicing the invention disclosed by the references. (Please note the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. (see, e.g., Ex parte Rubin, 128 USPQ 440, 1959, and In re Burhans, 154 F.2d 690, 69 USPQ 330-CCPA 1946) MPEP 2144.04. 	
	
Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/Examiner, Art Unit 1655         

/MICHAEL BARKER/Primary Examiner, Art Unit 1655